Case 2:20-cv-03690-SVW-E Document 14 Filed 07/07/20 Page 1 of 2 Page ID #:48




  1 Joe Angelo (Bar No. 268542)
      jangelo@gajplaw.com
  2 Gale, Angelo, Johnson, & Pruett, P.C.
      1430 Blue Oaks Blvd., Ste. 250
  3 Roseville, California 95747
      Telephone: 916-290-7778
  4 Facsimile: 916-721-2767

  5 Attorneys for Plaintiff
      Monique Whittiker
  6

  7                        UNITED STATES DISTRICT COURT
  8       CENTRAL DISTRICT OF CALIFORNIA — WESTERN DIVISION
  9
 10 MONIQUE WHITTIKER                           Case No.: 2:20-cv-03690-SVW-E
 11               Plaintiff,
 12                                             STIPULATED REQUEST FOR
            vs.                                 DISMISSAL WITH PREJUDICE OF
 13                                             DEFENDANT CAPITAL ONE
                                                BANK (USA), N.A.
      CAPITAL ONE BANK (USA), N.A.
 14            Defendant.
 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                               1
                                STIPULATED REQUEST FOR DISMISSAL
Case 2:20-cv-03690-SVW-E Document 14 Filed 07/07/20 Page 2 of 2 Page ID #:49




  1        TO THE COURT, CLERK OF COURT, AND ALL PARTIES:
  2        IT IS HEREBY STIPULATED by and between Plaintiff Monique Whittiker
  3 and Defendant Capital One Bank (USA), N.A., (“Capital One”) that Capital One be

  4 dismissed from this action with prejudice pursuant to Federal Rules of Civil

  5 Procedure, Rule 41(a)(1)(A)(ii), and that each party shall bear its own attorneys’

  6 fees and costs.

  7

  8 DATED: July 7, 2020                  Gale, Angelo, Johnson, & Pruett, P.C.
  9
                                         By:        /s/ Joe Angelo
 10                                      Joe Angelo
 11                                      Attorneys for Plaintiff
                                         Monique Whittiker
 12

 13
      DATED: July 7, 2020                Ballard Spahr
 14

 15
                                         By:        /s/ Marcos Sasso
 16                                      Marcos Sasso
 17                                      Attorneys for Defendant
                                         Capital One Bank (USA), N.A.
 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                               2
                               STIPULATED REQUEST FOR DISMISSAL
